FILED
                            NOT FOR PUBLICATION                             AUG 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEVEN HAIRL WILHELM,                            No. 15-15276

               Plaintiff - Appellant,            D.C. No. 1:12-cv-00386-AWI-
                                                 SAB
 v.

JEANNIE WOODFORD,                                MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Steven Hairl Wilhelm appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his health and safety due to his exposure to environmental tobacco

smoke while housed in prison. We have jurisdiction under 28 U.S.C. § 1291.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Wilhelm’s action because Wilhelm

failed to allege facts sufficient to show that defendant Woodford knew of and

disregarded a substantial risk of serious harm to Wilhelm. See Farmer v. Brennan,

511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable under the

Eighth Amendment . . . unless the official knows of and disregards an excessive

risk to inmate health[.]”); see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are liberally construed, plaintiff must allege facts

sufficient to state a plausible claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Wilhelm’s motion for leave to file an amended complaint is denied.

      AFFIRMED.




                                          2                                    15-15276